
	
		II
		Calendar No. 107
		112th CONGRESS
		1st Session
		S. 1228
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Whitehouse (for
			 himself, Mr. Graham,
			 Mr. Coons, Mr.
			 McCain, Mr. Blumenthal,
			 Ms. Klobuchar, Mr. Kyl, Mr.
			 Leahy, and Mr. Hatch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 21, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prohibit trafficking in counterfeit military goods or
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Combating Military Counterfeits Act of
			 2011.
		2.Trafficking in
			 counterfeit military goods or services
			(a)Trafficking in
			 counterfeit military goods or servicesSection 2320 of title 18,
			 United States Code, is amended—
				(1)in subsection (a),
			 by adding at the end the following:
					
						(3)Military goods
				or services
							(A)In
				generalA person who commits an offense under paragraph (1) shall
				be punished in accordance with subparagraph (B) if—
								(i)the offense
				involved a good or service described in paragraph (1) that if it malfunctioned,
				failed, or was compromised, could reasonably be expected to cause—
									(I)serious bodily
				injury or death;
									(II)disclosure of
				classified information;
									(III)impairment of
				combat operations; or
									(IV)other significant
				harm to a member of the Armed Forces or to national security; and
									(ii)the person had
				knowledge that the good or service is falsely identified as meeting military
				standards or is intended for use in a military or national security
				application.
								(B)Penalties
								(i)IndividualAn
				individual who commits an offense described in subparagraph (A) shall be fined
				not more than $5,000,000, imprisoned for not more than 20 years, or
				both.
								(ii)Person other
				than an individualA person other than an individual that commits
				an offense described in subparagraph (A) shall be fined not more than
				$15,000,000.
								(C)Subsequent
				offenses
								(i)IndividualAn
				individual who commits an offense described in subparagraph (A) after the
				individual is convicted of an offense under subparagraph (A) shall be fined not
				more than $15,000,000, imprisoned not more than 30 years, or both.
								(ii)Person other
				than an individualA person other than an individual that commits
				an offense described in subparagraph (A) after the person is convicted of an
				offense under subparagraph (A) shall be fined not more than
				$30,000,000.
								;
				and
				(2)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking the period at the end and inserting a semicolon;
					(B)in paragraph (3),
			 by striking and at the end;
					(C)in paragraph (4),
			 by striking the period at the end and a semicolon; and
					(D)by adding at the
			 end the following:
						
							(5)the term
				falsely identified as meeting military standards relating to a
				good or service—
								(A)means the good or
				service—
									(i)(I)bears a label, tag,
				stamp, product code, phrase, or emblem of any kind that indicates that the good
				or service meets a standard, requirement, or specification issued by the
				Department of Defense, an Armed Force, or a reserve component;
										(II)is packaged in a
				wrapper, container, box, case, or packaging of any type or nature which bears a
				label, tag, stamp, product code, phrase, or emblem of any kind which indicates
				that the good or services meets a standard, requirement, or specification
				issued by the Department of Defense, an Armed Force, or a reserve component;
				or
										(III)is accompanied
				by or marketed with a certificate or other oral or written representation that
				the good or service meets a standard, requirement, or specification issued by
				the Department of Defense, an Armed Force, or a reserve component; and
										(ii)does not meet the
				standard, requirement, or specification of the Department of Defense, an Armed
				Force, or a reserve component that is indicated or represented in a manner
				described in clause (i); and
									(B)shall not apply
				to—
									(i)the identification
				of a good or service in a manner that is unlikely to cause confusion, to cause
				mistake, or to deceive; or
									(ii)a good or service
				if the standard, requirement, or specification issued by the Department of
				Defense, an Armed Force, or a reserve component has only a de minimis
				relationship to national security or the safety of the members of the Armed
				Forces; and
									(6)the term use
				in a military or national security application means the use of a good
				or service, independently, in conjunction with, or as a component of another
				good or service—
								(A)during the
				performance of the official duties of the Armed Forces of the United States or
				the reserve components of the Armed Forces; or
								(B)by the United
				States to perform or directly support—
									(i)combat operations;
				or
									(ii)critical national
				defense or national security
				functions.
									.
					(b)Sentencing
			 guidelines
				(1)DirectiveThe
			 United States Sentencing Commission shall review and, if appropriate, amend the
			 Federal sentencing guidelines and policy statements applicable to persons
			 convicted of an offense under section 2320(a) of title 18, United States Code,
			 to reflect the intent of Congress that penalties for such offenses be increased
			 in comparison to those provided on the day before the date of enactment of this
			 Act under the guidelines and policy statements.
				(2)RequirementsIn
			 amending the Federal Sentencing Guidelines and policy statements under
			 paragraph (1), the United States Sentencing Commission shall—
					(A)ensure that the
			 guidelines and policy statements, including section 2B5.3 of the Federal
			 Sentencing Guidelines (and any successor thereto), reflect—
						(i)the serious nature
			 of the offenses described in section 2320(a) of title 18, United States
			 Code;
						(ii)the need for an
			 effective deterrent and appropriate punishment to prevent offenses under
			 section 2320(a) of title 18, United States Code; and
						(iii)the
			 effectiveness of incarceration in furthering the objectives described in
			 clauses (i) and (ii);
						(B)consider the
			 extent to which the guidelines appropriately account for the risk, even if
			 attenuated or unknown to the offender, to members of the Armed Forces of the
			 United States, military readiness, and national security resulting from an
			 offense committed under section 2320(a) of title 18, United States Code,
			 including in instances involving a limited value or quantity of goods or
			 services;
					(C)ensure reasonable
			 consistency with other relevant directives and guidelines and Federal
			 statutes;
					(D)make any necessary
			 conforming changes to the guidelines; and
					(E)ensure that the
			 guidelines relating to offenses under section 2320(a) of title 18, United
			 States Code, adequately meet the purposes of sentencing, as described in
			 section 3553(a)(2) of title 18, United States Code.
					(3)Emergency
			 authorityThe United States Sentencing Commission shall—
					(A)promulgate the
			 guidelines, policy statements, or amendments provided for in this Act as soon
			 as practicable, and in any event not later than 180 days after the date of
			 enactment of this Act, in accordance with the procedure set forth in section
			 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note), as though the
			 authority under that Act had not expired; and
					(B)pursuant to the
			 emergency authority provided under subparagraph (A), make such conforming
			 amendments to the Federal sentencing guidelines as the Commission determines
			 necessary to achieve consistency with other guideline provisions and applicable
			 law.
					
	
		1.Short titleThis Act may be cited as the
			 Combating Military Counterfeits Act of
			 2011.
		2.Trafficking in
			 counterfeit military goods or services
			(a)Trafficking in
			 counterfeit military goods or servicesSection 2320 of title 18,
			 United States Code, is amended—
				(1)in subsection (a), by
			 adding at the end the following:
					
						(3)Military goods or
				services
							(A)In
				generalA person who commits an offense under paragraph (1) shall
				be punished in accordance with subparagraph (B) if—
								(i)the offense involved a
				good or service described in paragraph (1) that if it malfunctioned, failed, or
				was compromised, could reasonably be foreseen to cause—
									(I)serious bodily injury or
				death;
									(II)disclosure of classified
				information;
									(III)impairment of combat
				operations; or
									(IV)other significant harm
				to a member of the Armed Forces or to national security; and
									(ii)the person had knowledge
				that the good or service is falsely identified as meeting military standards or
				is intended for use in a military or national security application.
								(B)Penalties
								(i)IndividualAn
				individual who commits an offense described in subparagraph (A) shall be fined
				not more than $5,000,000, imprisoned for not more than 20 years, or
				both.
								(ii)Person other than an
				individualA person other than an individual that commits an
				offense described in subparagraph (A) shall be fined not more than
				$15,000,000.
								(C)Subsequent
				offenses
								(i)IndividualAn
				individual who commits an offense described in subparagraph (A) after the
				individual is convicted of an offense under subparagraph (A) shall be fined not
				more than $15,000,000, imprisoned not more than 30 years, or both.
								(ii)Person other than an
				individualA person other than an individual that commits an
				offense described in subparagraph (A) after the person is convicted of an
				offense under subparagraph (A) shall be fined not more than
				$30,000,000.
								;
				and
				(2)in subsection (e)—
					(A)in paragraph (1), by
			 striking the period at the end and inserting a semicolon;
					(B)in paragraph (3), by
			 striking and at the end;
					(C)in paragraph (4), by
			 striking the period at the end and inserting a semicolon; and
					(D)by adding at the end the
			 following:
						
							(5)the term falsely
				identified as meeting military standards relating to a good or service
				means there is a material misrepresentation that the good or service meets a
				standard, requirement, or specification issued by the Department of Defense, an
				Armed Force, or a reserve component; and
							(6)the term use in a
				military or national security application means the use of a good or
				service, independently, in conjunction with, or as a component of another good
				or service—
								(A)during the performance of
				the official duties of the Armed Forces of the United States or the reserve
				components of the Armed Forces; or
								(B)by the United States to
				perform or directly support—
									(i)combat operations;
				or
									(ii)critical national
				defense or national security
				functions.
									.
					(b)Sentencing
			 guidelines
				(1)DefinitionIn
			 this subsection, the term critical infrastructure has the meaning
			 given that term in application note 13(A) of section 2B1.1 of the Federal
			 Sentencing Guidelines.
				(2)DirectiveThe
			 United States Sentencing Commission shall review and, if appropriate, amend the
			 Federal Sentencing Guidelines and policy statements applicable to persons
			 convicted of an offense under section 2320(a) of title 18, United States Code,
			 to reflect the intent of Congress that penalties for such offenses be increased
			 for defendants that sell infringing products to, or for the use by or for, the
			 Armed Forces or a Federal, State, or local law enforcement agency or for use in
			 critical infrastructure or in national security applications.
				(3)RequirementsIn
			 amending the Federal Sentencing Guidelines and policy statements under
			 paragraph (2), the United States Sentencing Commission shall—
					(A)ensure that the
			 guidelines and policy statements, including section 2B5.3 of the Federal
			 Sentencing Guidelines (and any successor thereto), reflect—
						(i)the serious nature of the
			 offenses described in section 2320(a) of title 18, United States Code;
						(ii)the need for an
			 effective deterrent and appropriate punishment to prevent offenses under
			 section 2320(a) of title 18, United States Code; and
						(iii)the effectiveness of
			 incarceration in furthering the objectives described in clauses (i) and
			 (ii);
						(B)consider an appropriate
			 offense level enhancement and minimum offense level for offenses that involve a
			 product used to maintain or operate critical infrastructure, or used by or for
			 an entity of the Federal Government or a State or local government in
			 furtherance of the administration of justice, national defense, or national
			 security;
					(C)ensure reasonable
			 consistency with other relevant directives and guidelines and Federal
			 statutes;
					(D)make any necessary
			 conforming changes to the guidelines; and
					(E)ensure that the
			 guidelines relating to offenses under section 2320(a) of title 18, United
			 States Code, adequately meet the purposes of sentencing, as described in
			 section 3553(a)(2) of title 18, United States Code.
					(4)Emergency
			 authorityThe United States Sentencing Commission shall—
					(A)promulgate the
			 guidelines, policy statements, or amendments provided for in this Act as soon
			 as practicable, and in any event not later than 180 days after the date of
			 enactment of this Act, in accordance with the procedure set forth in section
			 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note), as though the
			 authority under that Act had not expired; and
					(B)pursuant to the emergency
			 authority provided under subparagraph (A), make such conforming amendments to
			 the Federal Sentencing Guidelines as the Commission determines necessary to
			 achieve consistency with other guideline provisions and applicable law.
					
	
		July 21, 2011
		Reported with an amendment
	
